AO l99A (Rev. 12/1 l~ EDCA [Fresno]) Order Setting Conditions of Release Page l of 3 Pages

 

UNITED STATES DISTRICT CoU

for the lzT_Fi !,m § DF no

 

Di ri ' ` 1 ' 1
Eastern st ct of Callforma DEC_ 1 0 2018
LERK, U.s. ols;r'n‘cr c' um

UNITED sTATEs oF AMERICA, ) EA§TERN D‘STF“CT WL§.‘DF°F‘N'A

) Bv DEPUTV CLEflK

V.

) Case NO. 1:18-cr-00246 DAD BAM

SADOL DIAZ-BELTRAN )

 

ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:
(l) The defendant must not violate federal, state, or local law While on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § l4l35a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

 

Place

The defendant must appear at: United States District Courthouse
i 2500 Tulare Street, Fresno CA 93 721

 

on February 11, 2019 at 1100 p.rn. before Magistrate Judge Barbara A. McAuliffe

Date and Tz`me

 

If blank, defendant will be notified of next appearance

(5) The defendant must sign an Appearance and Compliance Bond, if ordered.

 

Ao 1993 (Rev. 09/03- EDCA [Fresno]) Addiuonai conditions of Release (Generai) Page - or - Pages

DIAZ-BELTRAN, Sadol
Doc. No. l:18-CR-00246-DAD-BAM
ADDITIONAL CONDITIONS OF RELEASE

U'pon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety of other
persons and the community, it is_FURTHER ORDERED that the release of the defendant is subject to the conditions marked below:

lZl (6) The defendant is placed in the custody of:
Name of person or organization Vianey Beltran Lopez

who agrees (a) to supervise the defendant in accordance with all conditions'of release, (b) to use every effort to assure the appearance of the
defendant at all scheduled court proceedings, and (c) to notify the cou immediately in the event the defendant violates any conditions of
CUS

release or disappears.
f?Z//l .
|Zl (7) The defendant must:
` El (a) report on a regular basis to the following agency:
Pretrial Services and comply with their rules .and regulations;

 
 
   
 

SIGNED:

IZI (b) report in person to the Pretrial Services Agency on the first working day following your release from
` custody;
lZl (c) reside at a location approved by the PSO, and not move or be absent from this residence for more than

24 hrs. without prior approval of PSO; travel restricted to Eastern District of California and the Central
District of California, unless otherwise approved in advance by PSO;

|Zl (d)' report any contact with law enforcement to your PSO within 24 hours;

|Zl (e) not associate or have any contact with co-defendants, unless in the presence of counsel or otherwise q
approved in advance by the PSO;

lZl (f) seek and/or maintain employment, and provide proof thereof to the PSO, upon request;

El (g) not possess, have in your residence, or have access to a firearm/ammunition, destructive device, or
other dangerous weapon; additionally, you must provide written proof of divestment of all
firearms/ammunition, currently under your control;

|Zl (h) submit to drug and/or alcohol testing as approved by the PSO. You must pay all or part of the costs of
the testing services based upon your ability to pay, as determined by the PSO;

IZl (i) refrain from any use of alcohol, or any use of a narcotic drug or other controlled substance without a
prescription by a licensed medical practitioner; and you must notify Pretrial Services immediately of
any prescribed medication(s). However, medical marijuana, prescribed and/or recommended, may not
be used;

IZ (i) not apply for or obtain a passport or other traveling documents during the pendency of this case; and,

|Zl (k) execute a bond or an agreement to forfeit upon failing to appear or failure to abide by any of the

conditions of release, the following sum of money or designated property: A $5,000 cash bond;

|Zl (l) participate in the following Location Monitoring program component and abide by all the requirements
of the program, which will include having a location monitoring unit installed in your residence and a
radio frequency transmitter device attached to your person. You must comply with all instructions for
the use and operation of said devices as given to you by the Pretrial Services Agency and employees
of the monitoring company. You must pay all or part of the costs of the program based upon your
ability to pay as determined by the PSO. HOME DETENTION: You must remain inside your
residence at all times except for employment; education; religious services; medical, substance abuse,
or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other
activities pre-approved by the PSO; and,

USMS SPECIAL INSTRUCTIONS:

|Zl (m) have your release on bond delayed until 8:00 a.m. the following business day after the posting of the
bond.

 

 

 

AO 199C (Rev. 09/08- EDCA [Fresno]) Advice of Penalties Page § 2 of : 2 Pages

ADVICE OF PENALTIES AND SANCTIONS

To THE DEFENDANT: 313 ®D L_ D\ 92 _ B€L_.l_V/HM

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

 

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(l) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years ~ you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor - you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. ln
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant
l acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all

conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above.

`p S.{=fo’) ho'J:/</

Defendant ’s Signature

Directions to the United States Marshal

( I:] ) The defendant is ORDERED released after processing

0 .
i /o:t f A>/</§'

Judicial Officer ’s Signature

S}UUZMT /K 0£@/7/`0

Printed name and title

Date: / //! 54

DISTRIBUTION: COURT DEFENDANT PRETRIAL SERVICE U.S. ATTORNEY U.S. MARSHAL

